ALLOWANCE
The Examiner was persuaded by the arguments filed on 2/4/21, and in view of those arguments, the Examiner finds claims 1-20 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The closest prior art references to the claimed invention are those relied upon in the §103 rejection in the Office action dated 11/4/20, namely Motoyama (US 2005/0050520 A1), Ruehle (US 2014/0214749 A1), and Bouchard (US 2007/0038798 A1). However, as persuasively argued by the Applicant in their remarks dated 2/4/21 (specifically at pp. 11-12), none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
“access a specification corresponding to an augmented finite automaton that is configured to identify one or more patterns within a stream of data, the augmented finite automaton comprising a directed graph with nodes representing states of pattern detection, with edges between the nodes comprising arcs that define transitions between the different states, each arc including a fence function and a transfer function, the fence function defining when each corresponding arc is triggered and the transfer function including a counter element for tracking a count within a register associated with the corresponding arc, wherein the fence function and the transfer function are operable to define conditions for the augmented finite automaton to transition from one state to another state while identifying events and/or patterns within the stream of data;” (emphasis added)
“based on the analysis of the specification corresponding to the augmented finite automaton, identify one or more characteristics associated with the specification corresponding to the augmented finite automaton, the one or more characteristics including at least the transfer function and the fence function for a corresponding arc;” (emphasis added)
“based on the identified one or more characteristics, dynamically generate code specific to the augmented finite automaton that is configured to identify the one or more patterns within the stream of data by at least transitioning between different states in response to a triggering of the corresponding arc caused by the fence function and the transfer function being satisfied;” (emphasis added).

Independent claims 8 and 16 recite limitations which are analogous to those in claim 1, and are allowable for the same reason.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124